Citation Nr: 1535840	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hand tremors, to include as secondary to service-connected non-Hodgkin's lymphoma (NHL).

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected NHL.

3.  Entitlement to an initial compensable disability rating for NHL.

4.  Entitlement to an effective date earlier than December 9, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to an effective date earlier than December 9, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2010, April 2012, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In the July 2010 rating decision, the RO granted service connection for NHL.  It assigned a noncompensable rating, effective April 13, 2010.  

In the April 2012 rating decision, the RO separately awarded a 10 percent rating for peripheral neuropathy of each upper extremity, effective December 9, 2010.  The Veteran appealed the effective date assigned.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for tremors and a respiratory disorder, increased rating claim for NHL, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The earliest written communication requesting a determination of entitlement or evidencing a belief of entitlement to service connection for residuals of NHL was received by VA on April 13, 2010.  

2.  Throughout the appeal period, the Veteran reported problems in his upper extremities with a subsequent diagnosis of peripheral neuropathy of the bilateral upper extremities as a residual of his NHL.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 13, 2010, for the award of service connection for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2014).

2.  The criteria for an effective date of April 13, 2010, for the award of service connection for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with effective date following the grant of entitlement to service connection for peripheral neuropathy of each upper extremity as a residual of NHL.  Once entitlement to service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in April 2010 VA provided the Veteran Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the Veteran of notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

Legal Criteria

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

Factual Background and Analysis

The Veteran seeks an effective date earlier than December 9, 2010, for the grant of service connection for peripheral neuropathy of each upper extremity as residuals of NHL.  

The Veteran's claim for service connection for NHL was received by VA on April 13, 2010.  Of note, NHL is rated by its residuals when there is no active disease or treatment, and his peripheral neuropathy of the upper extremities has been attributed to his service-connected NHL.  

The RO granted service connection for NHL in a July 2010 rating decision.  It assigned a noncompensable rating, effective April 13, 2010-the date the Veteran submitted his claim for service connection.  On December 9, 2010, the Veteran submitted his notice of disagreement to the July 2010 rating decision, and described NHL residuals in the upper extremities.  In an April 2012 rating decision, the RO awarded service connection for peripheral neuropathy of each upper extremity, assigning a 10 percent rating each, effective December 9, 2010.  In a January 2013 notice of disagreement (NOD), the Veteran specifically disagreed with the effective date assigned for his peripheral neuropathy ratings.  

In the Veteran's December 2010 NOD, he advised that he has been experiencing tremor-like symptoms in the upper extremities and hands.  He advised that he has been experiencing these symptoms despite not including them in his initial claim for service connection for NHL.  

The Veteran was first diagnosed as having peripheral neuropathy of the upper extremities during his March 2012 VA examination.  The 2012 examiner indicated that the dates and years for his symptoms were unclear based on his history.  The RO assigned the effective date of December 9, 2010, which is the date he first notified VA that he experienced problems with the bilateral upper extremities.  

Upon careful review of the evidence of record, the Board finds that an effective date of April 13, 2010, but no earlier, is warranted for his grant of service connection for peripheral neuropathy of the bilateral upper extremities.  As noted above, the Veteran filed his underlying claim of service connection for NHL on April 13, 2010.  When there is no active disease or treatment, ratings for NHL are based upon any residuals.  See 38 C.F.R. § 4.118, Diagnostic Code 7715.  In his December 2010 NOD, the Veteran specifically requested consideration of his upper extremity problems as a residual of his NHL.  In essence, his peripheral neuropathy of the bilateral upper extremities is part and parcel to the underlying service connection claim of NHL.

The Board is aware that the Veteran first complained of bilateral upper extremity problems related to his NHL in his December 2010 NOD, but there is scant medical evidence dated prior to that time.  Although these medical records do not show a conclusive diagnosis of peripheral neuropathy of the upper extremities until March 2012, the Veteran has reported upper extremity complaints with the onset following chemotherapy for his NHL.  Moreover, even the March 2012 examiner could not determine the onset of his upper extremity symptoms.  As such, the Board finds all reasonable doubt in the Veteran's favor that his symptoms related to peripheral neuropathy of the upper extremities were present during the entire appeal period.  As such, an effective date of April 13, 2010, for the grant of service connection for each upper extremity is warranted.  

The Board finds, however, that the record does not establish that an effective date earlier than April 13, 2010, is warranted under 38 C.F.R. § 3.400.  Again, the Veteran's claim for service connection for NHL, and its residuals, was received by VA on April 13, 2010.  The record is entirely negative for evidence of a claim for service connection, either formal or informal, prior to that date.  Furthermore, the Veteran has specifically requested an effective date of April 13, 2010, but no earlier.

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  The Veteran's underlying service connection claim for NHL was received on April 13, 2010.  Thus, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than April 13, 2010.   

As discussed above, the record establishes that the Veteran filed for service connection for NHL no earlier than April 13, 2010.  In sum, there are no regulations that allow for an effective date earlier than the now-assigned effective date of April 13, 2010, for the grant of service connection for peripheral neuropathy of the bilateral upper extremities.  Accordingly, an effective date of April 13, 2010, but no earlier, for the award of service connection for peripheral neuropathy of the bilateral upper extremities is granted.


ORDER

An effective date of April 13, 2010, but no earlier, for the award of service connection for peripheral neuropathy of the right upper extremity is granted.  

An effective date of April 13, 2010, but no earlier, for the award of service connection for peripheral neuropathy of the right upper extremity is granted.  
REMAND

Unfortunately, the Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claims for tremors and respiratory disorder, increased rating claim for NHL, and entitlement to a TDIU.  

Service Connection

The Veteran contends that he has breathing difficulties and bilateral hand tremors secondary to his service-connected NHL.  

He was afforded a VA examination in March 2012 to address the nature and etiology of these conditions.  The examiner opined that the Veteran's breathing problems and bilateral hand tremors were less likely than not "secondary" to his NHL.  A detailed discussion of the medical evidence and a rationale was provided by the examiner.  She did not, however, provide an opinion with respect to whether the Veteran's breathing problems and bilateral hand tremors were aggravated (chronically worsened) by his service-connected NHL.  

Absent medical opinions addressing both: (1) whether the Veteran's claimed disorders were caused by or related to his NHL, and (2) whether these disorders were aggravated (chronically worsened) by his service-connected NHL, the Board finds that the March 2012 VA examination is inadequate.  As such, a remand is necessary for a supplemental opinion.  

Increased Rating

The Veteran contends that his NHL warrants a compensable rating as he experiences many residuals of this disease.  

The Veteran was most recently afforded a VA examination for his NHL in June 2010.  He was also afforded a VA examination in March 2012 specifically related to hand tremors and breathing problems secondary to his NHL.  As noted above, the March 2012 examination is inadequate for purposes of determining secondary service connection.  

As a whole, the Board finds that the June 2010 and March 2012 examinations are inadequate for determining the current nature and severity of the Veteran's NHL and residuals.  As such, a new examination(s) is warranted to determine the Veteran's current NHL residuals and whether any other disabilities were caused or aggravated by his NHL/treatment for NHL.  

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's NHL and associate them with the claims file.  

2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination(s) by an examiner(s) with the sufficient expertise to ascertain the nature and etiology of his NHL, including his specifically claimed respiratory disorder and tremors of the bilateral hands.  The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should examine the Veteran and document all residuals of his NHL.   

After reviewing the file, the examiner(s) should render opinions as to the following:

A. Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a respiratory disability, including COPD, that has been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his NHL).

B. Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a disability manifested by tremors in the bilateral hands that has been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his NHL).

The examiner(s) should also discuss the impact that his residuals of NHL has on his activities of daily living-including a discussion of any functional and occupational impairment he experiences.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.
3.  The AOJ should undertake any other development it determines to be warranted. 

4.  Then, the AOJ should readjudicate the Veteran's claims on appeal-including his TDIU claim.  If the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


